Citation Nr: 0415515	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than January 17, 
2001 for a grant of service connection for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION


The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1969 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which granted service connection 
for type II diabetes mellitus, and assigned an effective date 
of January 17, 2001 for the grant of service connection.  In 
February 2002, the veteran entered a notice of disagreement 
with the effective date for service connection assigned by 
this decision; the RO issued a statement of the case in May 
2003; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in July 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for an earlier 
effective date for the grant of service connection for type 
II diabetes mellitus has been obtained, and the RO has 
notified the appellant of the evidence needed to substantiate 
the earlier effective date claim addressed in this decision; 
further, because the effective date assigned is the earliest 
effective date possible under law, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the veteran's claim for an earlier effective 
date for the grant of service connection for type II diabetes 
mellitus. 

2.  With liberal construction, the veteran's claim for 
compensation for type II diabetes mellitus, on a VA Form 21-
526 (Application for Compensation or Pension), was received 
at the RO on January 5, 2000.  




CONCLUSION OF LAW

The requirements for an effective date of January 5, 2000, 
but no earlier, for a grant of service connection for type II 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400(b)(2)(ii) (2003); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice provisions contained therein.  

In the rating decision and statement of the case, the RO 
advised the veteran of what must be demonstrated to establish 
an earlier effective date for service connection for type II 
diabetes mellitus.  As this is an earlier effective date 
claim, the evidence of record is sufficient to decide this 
appeal, and there is no further duty to provide a current 
examination or medical opinion, or to otherwise assist the 
veteran in obtaining or developing evidence in this case.  
See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Because the effective date assigned 
is the earliest effective date possible under law, there is 
no reasonable possibility that additional assistance would 
further aid in substantiating the veteran's claim for an 
earlier effective date for the grant of service connection 
for type II diabetes mellitus.  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.

II.  Earlier Effective Date for Service Connection for 
Diabetes Mellitus

In the present case, in a rating decision dated in February 
2002, the RO granted service connection for type II diabetes 
mellitus, and assigned an effective date for service 
connection of January 17, 2001, the date the RO determined 
that it received from the veteran a service connection claim 
for type II diabetes mellitus.  The grant of service 
connection was on the basis of a presumption that, because 
the veteran had in-country Vietnam service, and had been 
diagnosed with type II diabetes mellitus, service connection 
was presumptively warranted for type II diabetes mellitus.  
The assigned effective date was based on liberalizing 
legislation allowing service connection on a presumptive 
basis effective July 9, 2001.  

The veteran contends that the effective date for service 
connection for type II diabetes mellitus should be to 1999 
because that is when he was first diagnosed with type II 
diabetes mellitus.  Through his representative, the veteran 
contends that the effective date for service connection for 
type II diabetes mellitus should be January 5, 2000 because 
that is the date the veteran wrote "diabetes" on his claim 
form, and in doing so made what should be construed as an 
"inferred" claim for service connection for diabetes 
mellitus.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  The 
effective date of an award for presumptive service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date of an 
award for presumptive service connection is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(ii).  

In this case, the veteran was discharged from active service 
in September 1973, and there is no evidence that he entered a 
claim for service connection for type II diabetes mellitus 
within one year after service separation; therefore, the 
exception that provides for the grant of an effective date 
for presumptive service connection to the date of separation 
from service does not apply in this case.   

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2003).  Controlling VA regulations 
provide that a VA disability compensation claim must be filed 
with the VA.  See 38 C.F.R. § 3.151 (2003) ("A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA"); 38 C.F.R. § 3.155 (2003) (even 
informal claims must be followed by the filing of a formal 
claim with VA).  

The veteran's VA Form 21-526, Claim for Compensation or 
Pension, was received at the RO on January 5, 2000.  In 
listing the disabilities, the veteran wrote that he was 
claiming service connection for PTSD, that he sustained a 
skill injury in service, and he wrote a "NSC claim for 
pension - medical evidence previously supplied - diabetes - 
NSC."  On the one hand, the veteran's reference to diabetes 
appears to be in the context of claiming non-service-
connected pension rather than compensation.  On the other 
hand, the VA Form 21-526 submitted by the veteran is entitled 
Claim for Compensation or Pension (italics added).  The Board 
notes that live pension claims may be treated as compensation 
claims.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); 
VBA Fast Letter dated October 19, 2001.  In this veteran's 
case, with liberal construction, the Board finds that the 
veteran's claim for compensation for type II diabetes 
mellitus on the VA Form 21-526 (Application for Compensation 
or Pension) was received at the RO on January 5, 2000.   

The record does not reflect that prior to January 5, 2000 the 
veteran filed a claim for service connection for type II 
diabetes mellitus, or that service connection for diabetes 
mellitus had been previously denied.  The December 2000 and 
February 2001 RO listed diabetes mellitus as a non-service-
connected disorder, but did not adjudicate on the merits the 
question of service connection for type II diabetes mellitus.   

With regard to the veteran's contention that the effective 
date should be to 1999 because he was first diagnosed with 
diabetes mellitus in 1999, this contention is without legal 
merit.  The medical evidence, including medical evidence of a 
diagnosis of type II diabetes mellitus in 1999, would not 
change the factual finding as to the date VA received the 
veteran's claim for service connection for diabetes mellitus, 
which, even with liberal construction, was January 5, 2000.  
The controlling law and regulation provide that the effective 
date of an original claim of compensation (original service 
connection claim) is not earlier than the date of receipt of 
application; except for the provision pertaining to filing an 
original claim for service connection within one year of 
service, which is not applicable in this case, there is no 
provision for granting an earlier effective date than the 
date of receipt of original claim, even if the medical 
evidence showed that entitlement arose prior to the date of 
receipt by VA of the original service connection claim 
(January 5, 2000).  As indicated, the assignment of effective 
dates is based on the specifically applicable law and 
regulations.  See 38 U.S.C.A. § 5110(a) (effective date of an 
original claim of compensation "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore"); 38 C.F.R. § 
3.400(b)(2)(ii) (effective date of a presumptive service 
connection claim is the "date of receipt of claim, or date 
entitlement arose, whichever is later").  Although prior to 
the claim for service connection received on January 5, 2000 
the veteran may have suffered from symptoms that were 
ultimately diagnosed as type II diabetes mellitus, the 
effective date for presumptive service connection cannot be 
prior to the date of receipt of any claim for service 
connection.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA").  

Even with liberal construction of the veteran's January 5, 
2000 claim form to find that the VA Form 21-526 received at 
the RO on January 5, 2000 constituted a claim for service 
connection for type II diabetes mellitus (rather than just a 
claim for pension), January 5, 2000 is more than one year 
after his separation from active service.  In light of this 
fact, the Board finds that an effective date earlier than 
January 5, 2000 is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
presumptive service connection claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  There is 
simply no legal basis for an effective date earlier than 
January 5, 2000 for presumptive service connection for type 
II diabetes mellitus.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).  For 
these reasons, the Board finds that the requirements for an 
effective date of January 5, 2000, but no earlier, for a 
grant of service connection for type II diabetes mellitus, 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.159, 3.400(b)(2)(ii).  


ORDER

An effective date of January 5, 2000 for a grant of service 
connection for type II diabetes mellitus is granted.

	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



